DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-8 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible 
Regarding independent claims 1, 7, and 8 the claims are directed to one of the four statutory categories (a machine, a process, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 7, and 8 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 7, and 8, as a whole, recite the following limitations:
acquire schedule information indicating an action schedule of a user having authority to use a vehicle and authority to use a parking space set to park the vehicle, (claims 1, 7, and 8; the broadest reasonable interpretation of this limitation recites certain 
specify, from the schedule information, a date and time at which the user is scheduled to use the vehicle and a date and time at which the user is not scheduled to use the vehicle, (claims 1, 7, and 8; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the acquisition of schedule information for a user having a space available for rent and a vehicle available for rent, which includes dates and times which the user is using or not using the vehicle a step which would be performed by commercial intermediaries looking to gather information upon users’ schedules in order to determine when their spaces or vehicles may be rented out, and when they are occupied or in use)
notify. . . information indicating the date and time at which the user is scheduled to use the vehicle as information indicating a vacant time at which the parking space is available, and (claims 1, 7, and 8; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the notification of the dates and times that the user’s parking space will be available, a step which would be performed by commercial intermediaries looking to gather information upon users’ schedules in order to determine when their spaces or vehicles may be rented out, and when they are occupied or in use)
notify . . . .information indicating the date and time at which the user is not scheduled to use the vehicle as information indicating a vacant time at which the vehicle is available. (claims 1, 7, and 8; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since the limitation recites the notification of a date and time at which the user’s vehicle will be available to rent, a step which would be performed by commercial intermediaries looking to gather information upon users’ schedules in order to determine when their spaces or vehicles may be rented out, and when they are occupied or in use)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A management system comprising a processing device configured to (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
by a processing device… (claim 7; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this 
A readable non-transitory recording medium in which a plurality of instructions is recorded, the instructions being executed by one or more processing devices to cause the one or more processing devices to perform a method comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a parking space management system, which manages rental of the parking space for a user who desires to use the parking space (claims 1, 7, 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a vehicle management system, which manages rental of the vehicle for a user who desires to use the vehicle (claims 1, 7, 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims 
Turning to the final prong of the test (Step 2B), independent claims 1, 7, and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful 
Claims 2-6, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
 Claim 2:
the processing device is configured to surmise the date and time at which the user is scheduled to use the vehicle based on a past action history of the user when the processing device determines that the schedule information is not sufficient to specify the date and time at which the user is scheduled to use the vehicle;
and the processing device is configured to notify the user to confirm whether or not the surmised date and time is correct.
Regarding the surmise step, this step recites mental processes since a human, using their mind and simple observation, evaluation, and judgment, could determine when a user is going to use a vehicle based on past actions of the user when scheduling information is insufficient, and could confirm such a surmise with a user. Furthermore, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since a rental service would confirm whether the user is going to use their vehicle or not before renting out their parking space or renting out their vehicle.  Regarding the use of a processing device to perform this step, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity, or, alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use, as outlined above. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 3:
 the processing device is configured to surmise a date and time at which the user is not scheduled to use the vehicle based on a past action history of the user when the processing device determines that the schedule information is not sufficient to specify the date and time at which the user is not scheduled to use the vehicle;
and the processing device is configured to notify the user to confirm whether or not the surmised date and time is correct.
Regarding the surmise step, this step recites mental processes since a human, using their mind and simple observation, evaluation, and judgment, could determine when a user is not going to use a vehicle based on past actions of the user when scheduling information is insufficient, and could confirm such a surmise with a user. Furthermore, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since a rental service would confirm whether the user is going to use their vehicle or not before renting out their parking space or renting out their vehicle.  Regarding the use of a processing device to perform this step, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity, or, alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use, as outlined above. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 4:
 wherein the processing device is configured to surmise that the vehicle is used at a date and time of traveling to a destination registered in the schedule information when the destination is the same as a destination indicating a place where the user went out using the vehicle in the past.
 Regarding the surmise step, this step recites mental processes since a human, using their mind and simple observation, evaluation, and judgment, could determine that a user will be taking a vehicle to a given place at a given date and time based on the user traveling to that place in the past. Regarding the use 
Claim 5:
wherein the processing device is configured to surmise that transportation means other than the vehicle is used at a date and time of traveling to a destination registered in the schedule information when the destination is the same as a destination indicating a place where the user went out using the transportation means other than the vehicle in the past.
  Regarding the surmise step, this step recites mental processes since a human, using their mind and simple observation, evaluation, and judgment, could surmise that another transportation means is being used by the user based on the fact that the destination is the same as a previous destination in which the user used a different transportation means than the vehicle. Regarding the use of a processing device to perform this step, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity, or, alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use, as outlined above. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 6:
 wherein the processing device is configured to notify the user to confirm transportation means when a date and time of traveling is registered in the schedule information but transportation means is not registered.
  This limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations and sales activities since a rental service would confirm whether the user is going to use their vehicle or not before renting out their parking space or renting out their vehicle. Regarding the use of a processing device to perform this step, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity, or, alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use, as outlined above. Nothing further is added. Therefore the claim is directed to the abstract idea which it recites without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-6, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 8 rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi (U.S. PG Pub. No. 20050182671; hereinafter "Miyauchi") in view of Lohmeier et. al. (U.S. PG Pub. No. 20150371153; hereinafter "Lohmeier").
As per claim 1, Miyauchi teaches:
A management system comprising a processing device configured to
Miyauchi teaches a system for allowing users to rent out their parking spaces. (Miyauchi: abstract) Miyauchi further teaches a processing device in the form of a communication device A. (Miyauchi: paragraph [0027-30, 38], Figs. 1-2)
acquire schedule information indicating an action schedule of a user having authority to use a vehicle and authority to use a parking space set to park the vehicle,
Miyauchi teaches that the communication device may acquire schedule information indicating when the user will be taking their vehicle away from a parking space to which they have access rights, and when they will be returning. (Miyauchi: paragraphs [0062-65], Fig. 3, see paragraph [0066] indicating schedule information received at the communication device)
specify, from the schedule information, a date and time at which the user is scheduled to use the vehicle and a date and time at which the user is not scheduled to use the vehicle,
Miyauchi teaches that the communication device may acquire schedule information indicating when the user will be taking their vehicle away from a parking space to which they have access rights, and when they will be returning. (Miyauchi: paragraphs [0062-65], Fig. 3, see paragraph [0066] indicating schedule information received at the communication device) Miyauchi further teaches that, from this schedule information, the communication device A may specify, to a management device, a date and time at which the user is scheduled to use the vehicle and a date and time at which the user is scheduled to return from using the vehicle. (Miyauchi: paragraphs [0062-67], Fig. 3)
notify a parking space management system, which manages rental of the parking space for a user who desires to use the parking space, of information indicating the date and time at which the user is scheduled to use the vehicle as information indicating a vacant time at which the parking space is available, and
Miyauchi teaches that the communication device may acquire schedule information indicating when the user will be taking their vehicle away from a parking space to which they have access rights, and when they will be returning. (Miyauchi: paragraphs [0062-65], Fig. 3, see paragraph [0066] indicating schedule information received at the communication device) Miyauchi further teaches that, from this schedule information, the communication device A may specify, to a management device, a date and time at which the user is scheduled to use the vehicle and a date and time at which the user is scheduled to return from using the vehicle. (Miyauchi: paragraphs [0062-67], Fig. 3 see paragraph [0025] outlining the management device managing rentals of users' parking spaces)
With respect to the following limitation:
notify a vehicle management system, which manages rental of the vehicle for a user who desires to use the vehicle, of information indicating the date and time at which the user is not scheduled to use the vehicle as information indicating a vacant time at which the vehicle is available.
 Miyauchi teaches that the communication device may acquire schedule information indicating when the user will be taking their vehicle away from a parking space to which they have access rights, 
Lohmeier, however, teaches that user renting out their private vehicles to other users may give an indication, via their device, to a vehicle rental service, of the dates and times at which the vehicle will be available for rental by other users and the dates and times at which the vehicle will be unavailable. (Lohmeier: paragraph [0023, 35-36, 88, 125], Figs. 1, 4C, 4D) Lohmeier teaches combining the above elements with the teachings of Miyauchi for the benefit of providing an opportunity for a primary borrower of an identified vehicle to offer the identified vehicle for use during a sub-period of inactivity for the primary borrower's period of use and for providing real-time-capable shared vehicle reservation functionality. (Lohmeier: paragraph [0026, 30]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lohmeier with the teachings of Miyauchi to achieve the aformentioned benefits.
As per claim 7, Miyauchi teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A management method comprising:
 Miyauchi teaches a system for allowing users to rent out their parking spaces. (Miyauchi: abstract) Miyauchi further teaches a processing device in the form of a communication device A. (Miyauchi: paragraph [0027-30, 38], Figs. 1-2)
As per claim 8, Miyauchi teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A readable non-transitory recording medium in which a plurality of instructions is recorded, the instructions being executed by one or more processing devices to cause the one or more processing devices to perform a method comprising:
 Miyauchi teaches a system for allowing users to rent out their parking spaces. (Miyauchi: abstract) Miyauchi further teaches a processing device in the form of a communication device A. (Miyauchi: paragraph [0027-30, 38], Figs. 1-2)
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi in view of Lohmeier in view of Gupta et. al. (U.S. PG Pub. No. 20100094529; hereinafter "Gupta") further in view of Ariemma et. al. (U.S. PG Pub. No. 20140100894; hereinafter "Ariemma").
As per claim 2, Miyauchi in view of Lohmeier teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
the processing device is configured to surmise the date and time at which the user is scheduled to use the vehicle based on a past action history of the user when the processing device determines that the schedule information is not sufficient to specify the date and time at which the user is scheduled to use the vehicle;
 As outlined above, Miyauchi in view of Lohmeier teaches that the system may surmise, based on the user's schedule information, the destination information for the user for a given appointment in the schedule, and may thereafter determine the times at which the use will be present at home and the times at which the user will be away (at work). (Miyauchi: paragraphs [0063-66]) Miyauchi in view of Lohmeier, however, does not appear to teach that this information is surmised based on insufficient information in the schedule.
Gupta, however, teaches that when a user's schedule does not have destination information for a given meeting pre-specified, the system may infer the destination of the meeting in the schedule from previous activities of the user. (Gupta: paragraph [0074-77], Fig. 9) Thus, Miyauchi in view of Lohmeier, as modified by Gupta, teaches that when the schedule does not include a destination location (an insufficiency) the system may infer the destination from previous activities of the user, and the date and 
Miyauchi in view of Lohmeier in view of Gupta does not appear to explicitly teach:
and the processing device is configured to notify the user to confirm whether or not the surmised date and time is correct.
 Ariemma, however, teaches that when a given date and time period for availability or unavailability of a self-leased parking space has been set, the system may prompt the user to review and accept the dates and times before proceeding. (Ariemma: paragraph [0076-77], Fig. 9) It can be seen that each element is taught by either Miyauchi in view of Lohmeier, or by Ariemma. Adding a confirmation of the date and time determined by Miyauchi in view of Lohmeier, as taught by Ariemma, does not affect the normal functioning of the elements of the claim which are taught by Miyauchi in view of Lohmeier, since it simply acts as an after the fact confirmation, and the systems and methods of Miyauchi in view of Lohmeier would proceed in the same manner regardless of whether a confirmation message is added once the date and time have been surmised. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Ariemma with the teachings of Miyauchi in view of Lohmeier, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 3, Miyauchi in view of Lohmeier teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
the processing device is configured to surmise a date and time at which the user is not scheduled to use the vehicle based on a past action history of the user when the processing device determines that the schedule information is not sufficient to specify the date and time at which the user is not scheduled to use the vehicle;
 As outlined above, Miyauchi in view of Lohmeier teaches that the system may surmise, based on the user's schedule information, the destination information for the user for a given appointment in the schedule, and may thereafter determine the times at which the use will be present at home and the times at which the user will be away (at work). (Miyauchi: paragraphs [0063-66]) Miyauchi in view of Lohmeier, however, does not appear to teach that this information is surmised based on insufficient information in the schedule.
Gupta, however, teaches that when a user's schedule does not have destination information for a given meeting pre-specified, the system may infer the destination of the meeting in the schedule from previous activities of the user. (Gupta: paragraph [0074-77], Fig. 9) Thus, Miyauchi in view of Lohmeier, as modified by Gupta, teaches that when the schedule does not include a destination location (an insufficiency) the system may infer the destination from previous activities of the user, and the date and times of availability and unavailability of the parking space may be calculated as described in paragraph [0063-66] of Miyauchi in view of Lohmeier thereafter using the surmised destination of the meeting. Gupta teaches combining the above elements with the teachings of Miyauchi in view of Lohmeier for the benefit of providing useful travel related information associated with travel related appointments of a calendar application. (Gupta: paragraph [0017]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gupta with the teachings of Miyauchi in view of Lohmeier to achieve the aforementioned benefits.
Miyauchi in view of Lohmeier in view of Gupta does not appear to explicitly teach:
and the processing device is configured to notify the user to confirm whether or not the surmised date and time is correct.
 Ariemma, however, teaches that when a given date and time period for availability or unavailability of a self-leased parking space has been set, the system may prompt the user to review and accept the dates and times before proceeding. (Ariemma: paragraph [0076-77], Fig. 9) It can be seen that each element is taught by either Miyauchi in view of Lohmeier, or by Ariemma. Adding a confirmation of the date and time determined by Miyauchi in view of Lohmeier, as taught by Ariemma, does not affect the normal functioning of the elements of the claim which are taught by Miyauchi in view of Lohmeier, since it simply acts as an after the fact confirmation, and the systems and methods of Miyauchi in view of Lohmeier would proceed in the same manner regardless of whether a confirmation message is added once the date and time have been surmised. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Ariemma with the teachings of Miyauchi in view of Lohmeier, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 4, Miyauchi in view of Lohmeier in view of Gupta further in view of Ariemma teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the processing device is configured to surmise that the vehicle is used at a date and time of traveling to a destination registered in the schedule information when the destination is the same as a destination indicating a place where the user went out using the vehicle in the past.
 Miyauchi teaches that, when the schedule indicates that the user is going to work (a destination indicating a place where the user went out using the vehicle in the past) the system may surmise that the vehicle is used at a date and time of traveling to work. (Miyauchi: paragraph [0066]) Gupta further teaches that when a user's schedule does not have destination information for a given meeting pre-specified, the system may infer the destination of the meeting in the schedule from previous activities of the user. (Gupta: paragraph [0074-77], Fig. 9) The motivation to combine Gupta persists.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi in view of Lohmeier in view of Gupta further in view of Ariemma and further in view of Pursche et. al. (U.S. PG Pub. No. 20150176997; hereinafter "Pursche").
As per claim 5, Miyauchi in view of Lohmeier in view of Gupta further in view of Ariemma teaches all of the limitations of claim 3, as outlined above, but does not appear to explicitly teach:
wherein the processing device is configured to surmise that transportation means other than the vehicle is used at a date and time of traveling to a destination registered in the schedule information when the destination is the same as a destination indicating a place where the user went out using the transportation means other than the vehicle in the past.
 Pursche, however, teaches that when a user schedules a given activity, the system may compare this to regularly occurring activities over time and may use the common destination for the activity to determine that the activity is regularly occurring and may surmise the mode of transportation used for this regularly occurring activity based on the previously used mode of transportation and the same destination/event. (Pursche: paragraph [0035-39] see also paragraph [0066-67]) Pursche teaches combining the above elements with the teachings of Miyauchi in view of Lohmeier in view of  Gupta further in view of Ariemma for the benefit of providing a framework for facilitating adaptive transportation which effectively communicates relevant trip-related information to users. (Pursche: paragraph [0023]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pursche with the teachings of Miyauchi in view of Lohmeier, Gupta, and Ariemma to achieve the aforementioned benefits.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi in view of Lohmeier in view of Adams (U.S. PG Pub. No. 20090153353; hereinafter "Adams").
As per claim 6, Miyauchi in view of Lohmeier teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the processing device is configured to notify the user to confirm transportation means when a date and time of traveling is registered in the schedule information but transportation means is not registered.
 Adams, however, teaches that when a given meeting has been registered in a user's calendar (which includes a date and time, but not a mode of travel), the user may be queried as to the mode of travel that the user intends to take for the meeting. (Adams: paragraph [0032-36] outlining the calendar entry, paragraph [0100, 102] indicating a query to a user for their intended mode of travel) It can be seen that each element is taught by either Miyauchi in view of Lohmeier or by Adams. Adding a query as to the intended mode of travel for a given entry in a schedule or calendar, as taught by Adams, does not affect the normal functioning of the elements of the claim which are taught by Miyauchi in view of Lohmeier, since it simply adds a data gathering step to the scheduling process taught by Miyauchi in view of Lohmeier, but the system in Miyauchi in view of Lohmeier would function identically otherwise. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Adams with the teachings of Miyauchi in view of Lohmeier since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628